Citation Nr: 0010502	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-05 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for a malignant melanoma of 
the left ear.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from March 1962 to September 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1998 by the 
Department of Veterans Affairs (VA), Phoenix, Arizona, 
Regional Office (RO).


FINDING OF FACT

The veteran's malignant melanoma of the left ear developed as 
a result of his exposure to sunlight during service.


CONCLUSION OF LAW

A malignant melanoma of the left ear was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he developed a malignant melanoma 
of the left ear after service as a result of exposure to 
sunlight during service.  The Board has found that the 
veteran's claim is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  That is, the claim is not 
inherently implausible.  The Board also finds that all 
relevant facts have been properly developed.  All evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as a malignant tumor is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  See 38 C.F.R. § 3.304(d) (1999).

The veteran's service medical records do not contain any 
references to a malignant melanoma.  There is also no 
evidence that such a disorder was manifest within one year 
after separation from service.  The earliest post-service 
medical records which pertain to a malignant melanoma are 
from several years after separation from service.

Significantly, however, the evidence includes medical 
opinions which support the veteran's contention that the 
malignant melanoma is related to service.  A letter dated in 
February 1998 from Mark H. Greene, M.D., contains the 
following information:

I am one of the medical oncologists 
involved in the care of [the veteran].  
As you know, [the veteran] was found to 
have a malignant melanoma on the pinna of 
his left ear.  This was diagnosed in 
March of 1997.  The melanoma was 4.2 
millimeters thick.  It was classified as 
stage III (T4,N0,M0) malignant melanoma.  
Biopsy of a sentinel lymph node was 
negative.

This is to indicate that malignant 
melanoma is a cancer which is clearly 
related to sunlight exposure as a 
causative agent.  Given that [the 
veteran] spent a substantial part of his 
working life out-of-doors exposed to the 
sun, it is certainly biologically 
plausible that his cumulative sunlight 
exposure may have played a role in the 
development of his melanoma.  As you are 
well aware, it is not uncommon for a 
malignancy such as this to appear many 
years after the exposure of concern has 
actually been sustained.  Thus, the 
melanoma that he has developed now could 
easily be a consequence of the sun 
exposure he accumulated during his 
working life.  

The report of a skin examination conducted by the VA in March 
1998 shows that the veteran had a history of having a lump on 
the top of his left ear for most of his adult life.  
Approximately 18 months earlier it began increasing in size 
and pathologic review revealed it to be a malignant melanoma.  
A wide local excision was performed which revealed that the 
melanoma penetrated to 4.2 mm in depth.  The examiner 
indicated that the veteran's military history was "highly 
significant" in that he spent 30 years in service including 
tours of duty in Vietnam and Southern California where sun 
exposure was a daily occurrence and he suffered multiple 
episodes of significant sunburns.  The examiner concluded 
that:

[The veteran] has a malignant melanoma, 
the etiology of which is undoubtedly the 
multiple years of sun exposure which 
occurred during his 30 year career in the 
United States Marine Corps.  The fact 
that sun exposure leads to melanoma is 
not a matter of speculation.

The Board notes that there are no medical opinions which 
contradict the foregoing opinions.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact "incurred" during the veteran's service, or by 
evidence that a presumption period applied.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("[p]roof of 
direct service connection . . . entails proof that exposure 
during service caused the malady that appears many years 
later").  See also Douglas v. Derwinski, 2 Vet. App. 103, 
107-08 (1992) (BVA improperly failed to address possibility 
that sailor's skin cancer, first diagnosed years after 
discharge, was caused directly by his in-service exposure to 
sunlight as a deckhand in the Pacific Theater).  After 
considering all of the pertinent evidence in light of these 
legal standards, the Board finds that the malignant melanoma 
resulted from exposure to sunlight during service.  
Accordingly, the Board concludes that a malignant melanoma of 
the left ear was incurred in service.


ORDER

Service connection for a malignant melanoma of the left ear 
is granted.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 
- 5 -


- 1 -


